 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                   FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES RAY BAGLEY, JR.,                            No. 2:17-cv-2213 MCE DB P
12                             Petitioner,
13              v.                                      ORDER
14    ROSEMARY NDOH, Warden,
15                             Respondent.
16

17            Petitioner has requested the appointment of counsel because he is indigent. There

18   currently exists no absolute right to appointment of counsel in habeas proceedings. See Nevius v.

19   Sumner, 105 F.3d 453, 460 (9th Cir. 1996). However, 18 U.S.C. § 3006A authorizes the

20   appointment of counsel at any stage of the case “if the interests of justice so require.” See Rule

21   8(c), Fed. R. Governing § 2254 Cases. In the present case, the court does not find that the

22   interests of justice would be served by the appointment of counsel at the present time.

23            Accordingly, IT IS HEREBY ORDERED that petitioner’s motion for appointment of

24   counsel (ECF No. 18) is denied without prejudice to a renewal of the motion at a later stage of the

25   proceedings.

26   Dated: January 27, 2020

27   /DLB7;
     DB/Inbox/Routine/bagl2213.110
28
